Citation Nr: 0404790	
Decision Date: 02/20/04    Archive Date: 02/27/04	

DOCKET NO.  00-16 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the residuals of a 
motorcycle accident, to include left hemiparesis and 
intermittent syncopal episodes, claimed as secondary to 
service-connected malaria, or its residuals.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The appellant and his mother



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 1997 and July 1998 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

This case was previously before the Board in May 2000, at 
which time it was remanded for additional development.  
Subsequent to the Board's remand, in a VA Form 9 dated in 
August 2000, the veteran stated that he considered that 
portion of the issue based on exposure to Agent Orange 
"resolved."  Accordingly, the Board will confine its review 
to the issue of service connection for the residuals of a 
motorcycle accident as secondary to service-connected 
malaria.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.  


REMAND

The veteran in this case seeks service connection for the 
residuals of a motorcycle accident, and, specifically, for 
left hemiparesis and intermittent syncopal episodes, claimed 
as secondary to high fevers resulting from inservice malaria. 

In that regard, the Board notes that, during the course of a 
hearing before the undersigned member of the Board in April 
2003, the veteran stated that, immediately following his 
accident in September 1979, he received treatment at Maury 
Regional Hospital, which was then known as Columbia Hospital, 
following which he was transferred to Baptist Hospital, and 
then to the VA Medical Center in Nashville, Tennessee.  While 
at present, records of the veteran's treatment at Baptist 
Hospital and at the VA Medical Center are contained in the 
file, records of treatment at Maury Regional Hospital 
immediately following his accident are not a part of the 
claims folder.  Such records are arguably vital to a proper 
adjudication of the veteran's claim for service connection.  
Accordingly, an attempt to procure those records will be made 
prior to a final determination in the veteran's case.

The Board further notes that, following an evaluation of the 
veteran in February 1986, a private physician offered the 
opinion that the veteran was suffering from the residuals of 
a head injury with left hemiparesis, as well as episodic 
syncopal episodes of unknown etiology.  The physician further 
commented that these syncopal episodes could represent 
vasovagal responses, vertiginous episodes, cardiac 
dysrhythmias, or seizures.  While it was difficult to relate 
the veteran's history of malaria to his syncopal episodes, in 
the opinion of the private physician, the hyperthermia 
associated with the malaria could have possibly led to a mild 
seizure dysfunction.  However, in order to further evaluate 
this, the veteran would require a more detailed workup, to 
include a 24-hour Holter monitor, carotid Doppler study, and 
EEG.  

At the time of a subsequent VA medical examination in 
December 1996, the veteran complained of night sweats, as 
well as "fainting spells" occurring approximately every four 
months, which lasted for a few minutes, and during the course 
of which the veteran completely lost consciousness.  
Diagnoses noted at the time were of status post malaria in 
1970, and an inability to use the left side.  However, no 
opinion was offered as to whether the veteran was, in fact, 
suffering from clinically-identifiable fainting spells, or 
whether such spells, if indeed present, were in any way 
related to the veteran's inservice malaria.  Given the 
uncertainty regarding the etiology surrounding the veteran's 
current symptomatology, such an opinion would be helpful to a 
proper adjudication of this claim.  

In light of the aforementioned, the case is once again 
REMANDED to the RO for the following actions:

1.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO not 
specifically addressing the disability at 
issue is not acceptable.  The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, [see also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), they should be given the 
opportunity to respond.

2.  The RO should take all necessary 
steps to procure any records of treatment 
of the veteran at Maury Regional Hospital 
(then known as Columbia Hospital) in 
Columbia, Tennessee, immediately 
following his motorcycle accident in 
September 1979.  Such records, once 
obtained, should be incorporated in the 
veteran's claims folder.  The veteran 
should be requested to sign the necessary 
authorization for release of such records 
to the VA.  All attempts to procure those 
records should 


be documented in the file.  If the RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  In addition, 
the veteran and his representative should 
be informed of any such problem.

3.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2000, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  Once 
again, the veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA, and all attempts to procure such 
records should be documented in the file.  
Should the RO fail to obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  Moreover, the veteran and his 
representative should be informed of any 
such problem.

4.  The veteran should then be afforded 
an additional VA examination or 
examinations, by appropriate specialists, 
if necessary, in order to more accurately 
determine the exact nature and etiology 
of his claimed residuals of a motorcycle 
accident, and, in particular, his claimed 
syncopal episodes.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  Following completion of 
the examination(s), the appropriate 
examiner should offer an opinion as to 
whether the veteran does, in fact, suffer 
from chronic, clinically-identifiable 
syncopal episodes/fainting spells, and, 
if so, whether those episodes are as 
likely as not the result of his inservice 
malaria.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The RO should then review the 
veteran's claim for service connection 
for the residuals of a motorcycle 
accident, to include left hemiparesis and 
intermittent syncopal episodes, claimed 
as secondary to service-connected 
malaria, or its residuals.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA, or other legal 
precedent.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently enacted legislation 
and decisions of the United States Court of Appeals for 
Veterans Claims and the United States Court of Appeals for 
the Federal Circuit.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




